Appeals by defendant from (1) a judgment (indictment No. 2147/80) of the Supreme Court, Kings County (Kay, J.), rendered April 1, 1981, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence, and (2) a judgment (indictment No. 2514/80) of the same court also rendered April 1, 1981, convicting him of burglary in the third degree, upon his plea of *978guilty, and imposing sentence. H Judgment under indictment No. 2147/80 affirmed. No opinion. H Appeal from the judgment under indictment No. 2514/80 withdrawn, on the stipulation of the parties, including defendant. Lazer, J. P., Gibbons, Bracken and Lawrence, JJ., concur.